Name: Commission Regulation (EEC) No 3207/90 of 6 November 1990 amending Regulation (EEC) No 3773/89 laying down transitional measures relating to spirituous beverages
 Type: Regulation
 Subject Matter: political geography;  marketing;  beverages and sugar
 Date Published: nan

 7. 11 . 90 Official Journal of the European Communities No L 307/11 COMMISSION REGULATION (EEC) No 3207/90 of 6 November 1990 amending Regulation (EEC) No 3773/89 laying down transitional measures relating to spirituous beverages THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1576/89 of 29 May 1989 laying down general rules on the defini ­ tion, description and presentation of spirit drinks ('), and in particular Article 17 (1 ) thereof, Whereas Commission Regulation (EEC) No 3773/89 (2), as amended by Regulation (EEC) No 1759/90 (3), laid down transitional measures for spirituous beverages ; Whereas from the date on which German unification took effect Community law has automatically applied in the territory of the former German Democratic Republic ; Whereas certain of the transitional provisions should be adjusted in order to cover products made in the territory of the former German Democratic Republic ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the implementation Committee for Spirit Drinks, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph 5 is added to Article 1 of Regu ­ lation (EEC) No 3773/89 : '5. In the case of products made in the territory of the former German Democratic Republic by makers who continue to be established therein :  paragraph 1 shall apply to products made before 3 October 1990,  paragraph 2 shall apply to products the making of which is begun before 3 April 1991 and completed before 3 October 1991 in accordance with the provisions in force before 3 October 1990.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 3 October 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 November 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 160, 12. 6 . 1989, p. 1 . (2) OJ No L 365, 15 . 12. 1989, p. 48 . (4 OJ No L 162, 28 . 6. 1990, p. 23 .